UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2464



DAVID L. MATTHEWS,

                                             Plaintiff - Appellant,

          and

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                                                          Plaintiff,

          versus

EVEREADY BATTERY COMPANY, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
District Judge. (CA-92-610-2)

Submitted:   February 6, 1996              Decided:   August 2, 1996


Before WILKINSON, Chief Judge, and WILLIAMS and MICHAEL, Circuit
Judges.

Affirmed by unpublished per curiam opinion.


David L. Matthews, Appellant Pro Se. William Lawrence Rikard, Jr.,
Maureen Roncevich Hall, PARKER, POE, ADAMS & BERNSTEIN, Charlotte,
North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order granting

summary judgment to the Appellees in this action alleging employ-

ment discrimination. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Matthews v. Eveready

Battery Co., Inc., No. CA-92-610-2 (M.D.N.C. June 26, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2